Name: 94/15/EC: Council Decision of 20 December 1993 relating to the objectives and detailed rules for restructuring the Community fisheries sector over the period 1 January 1994 to 31 December 1996 with a view to achieving a lasting balance between the resources and their exploitation
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  environmental policy;  production
 Date Published: 1994-01-14

 Avis juridique important|31994D001594/15/EC: Council Decision of 20 December 1993 relating to the objectives and detailed rules for restructuring the Community fisheries sector over the period 1 January 1994 to 31 December 1996 with a view to achieving a lasting balance between the resources and their exploitation Official Journal L 010 , 14/01/1994 P. 0020 - 0021 Finnish special edition: Chapter 4 Volume 6 P. 0004 Swedish special edition: Chapter 4 Volume 6 P. 0004 COUNCIL DECISION of 20 December 1993 relating to the objectives and detailed rules for restructuring the Community fisheries sector over the period 1 January 1994 to 31 December 1996 with a view to achieving a lasting balance between the resources and their exploitation (94/15/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (3), and in particular Article 11 thereof, lays down provisions aiming to ensure that the Community fisheries sector is restructured so as to take account of the available and accessible resources, taking into account the characteristics of each fishery as well as the possible economic and social consequences; whereas it is therefore appropriate that the aims and procedures to restructure the Community fleet are established by fishery or group of fisheries; Whereas, on the basis of a disquieting official report on the state of the resources accessible to Community vessels, the Council agreed that it was necessary to ensure a limitation of the fishing effort of the various segments of the Community fleets by a concerted programme of action, fairly balanced between the various Member States but also differentiated according to the fisheries; Whereas on the basis of this official report the Council defined objectives for the multiannual guidance programmes for the fishing fleet over the period 1993 to 1996, which served as a basis for the development of these programmes and which consequently reflect the objectives and procedures to restructure the fishing fleet over the period 1993 to 1996; Whereas the provisions adopted pursuant to the Commission Decisions of 21 December 1992 (4) concerning the multiannual guidance programmes for the fishing fleets do not prejudge any provisions which may be implemented under technical measures aiming to reduce the fishing mortality due to fleets using static gears, HAS ADOPTED THIS DECISION: Article 1 1. By 31 December 1996 at the latest, and taking into account the objectives fixed in the transitional guidance programmes for 31 December 1991 (5), the fishing effort of the fleet of each Community Member State must have decreased by: - 20 % for trawlers bottom trawling for demersal stocks, - 15 % for dredgers and beam trawlers targeting benthic stocks, - 0 % i.e. no increase for the other segments of fleet. 2. At least 55 % of the required effort reductions must be purely by capacity reductions. Article 2 The implementation of the objectives and procedures referred to in Article 1 shall be ensured by the Commission under the multiannual guideline plans for the Member States fishing fleets as approved by the Commission Decisions of 21 December 1992 and possibly amended within the framework of the same procedure. Article 3 By 31 December 1996 at the latest, the Council shall fix the objectives and procedures provided for, on an annual or multiannual basis, in Article 11 of Regulation (EEC) No 3760/92. Article 4 The Commission shall submit an annual report to the Council on the progress of the multiannual guidance programmes for the fishing fleet. Article 5 This Decision is addressed to the Member States. Done at Brussels, 20 December 1993. For the Council The President A. BOURGEOIS (1) OJ No C 326, 3. 12. 1993, p. 7. (2) Opinion delivered on 17 December 1993 (not yet published in the Official Journal). (3) OJ No L 389, 31. 12. 1992, p. 1. (4) OJ No L 401, 31. 12. 1992. (5) OJ No L 193, 13. 7. 1992.